Citation Nr: 1435663	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-06 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for service-connected PTSD prior to November 30, 2000, on an accrued benefits basis.

2.  Entitlement to service connection for the cause of the Veteran's death. 

3.  Entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1941 to September 1945.  He died in June 2008.  The appellant is his surviving spouse.  Prior to discussing the appeal at hand, the Board would be remiss in not recognizing the Veteran's outstanding service during World War II.  While on active service, the Veteran participated in combat campaigns at Normandy, in Northern France, and in Germany and he was awarded a Purple Heart Medal for wounds sustained during combat.  The Veteran was clearly a credit to the Army and to his family, and his service to his country is greatly appreciated.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the St. Petersburg, Florida Department of Veterans Affairs Regional Office (RO).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

At the outset, the Board finds that in December 2000, the Veteran submitted a statement that the Board has found to be a timely notice of disagreement with the 70 percent disability rating assigned for service-connected PTSD in a December 1999 rating decision.  The Board acknowledges that in the December 2000 statement the Veteran specifically addressed a November 2000 rating decision; however, as this statement was submitted within one year of the December 1999 rating decision, the Board finds it to be a timely notice of disagreement with that decision.  

A review of the record shows that prior to his death, the Veteran was not furnished a Statement of the Case (SOC) in response to his notice of disagreement.  Because the notice of disagreement placed this issue in appellate status, the appellant can now pursue that appeal on an accrued benefits basis.  The originating agency should issue an SOC, and the appellant must appeal within 60 days.
 
Accrued benefits claims are limited to evidence that was in the file at the time of the Veteran's death, including any VA medical records constructively in VA's possession, even if not actually in the claims file.  There are outpatient records from New Port Richey beginning in January 2000, but the Veteran filed his claim for an increase in 1999, meaning the relevant time period dates back one year.  There is a computer printout reflecting treatment dates in 1999, but no actual records.  Prior to the issuance of an SOC in this matter, such records should be obtained, if available, and associated with the record.  Since such development may impact the claim for DIC pursuant to 38 U.S.C.A. § 1318 any action on this claim must be deferred pending the completion of that development.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

With regard to the appellant's claim of entitlement to service connection for the cause of the Veteran's death, she has alleged that the Veteran's service-connected PTSD led to his dementia, which is listed on his death certificate as a contributory cause of his death.  In support of her claim, the appellant contacted the Veteran's long time VAMC treating psychiatrist to inquire as to any possible link between PTSD and dementia.  In a February 2011 reply, Dr. R.B., the Veteran's treating psychiatrist, stated that he believed that the Veteran's service connected PTSD put him at higher risk to develop Alzheimer's dementia and he believed that it was more likely than not that such disabilities were connected.  

The Board notes that Dr. R.B. did not provide a rationale for his opinion and did not explain how the Veteran's PTSD or his dementia was related to the Veteran's immediate cause of death, atherosclerotic cerebrovascular disease.  However, based on Dr. R.B.'s opinion and the fact that dementia is listed on the Veteran's death certificate as a contributory cause of his death, the Board finds that the claim's file should be forwarded to the VAMC for review and an opinion regarding any possible relationship between the Veteran's service-connected PTSD and his cause of death.  

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should undertake appropriate efforts to obtain any outstanding VA mental health treatment records from Tampa and its associated clinics, as well as Pasco and New Port Richey, dated in 1998 or 1999.  Since this may pre-date use of electronic records at those facilities, searches must be made of archived paper records.
  
2. After obtaining any available treatment records, the RO or AMC should review the claims file and issue an appropriate SOC in the matter of entitlement to a disability rating in excess of 70 percent for service-connected PTSD prior to November 30, 2000, on an accrued benefits basis.  The appellant must be advised to file a substantive appeal within 60 days in order for the Board to have jurisdiction in this matter.  If she timely perfects an appeal in this matter, it should be returned to the Board for appellate consideration, if otherwise in order.

3. Forward the claims file to an appropriate VA examiner with knowledge sufficient to provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's service-connected PTSD played a material causal role in the Veteran's death or contributed substantially and materially to the Veteran's death, to include whether it caused or chronically worsened the certified cause of death.  

The complete rationale for all opinions expressed must be provided.  The examiner should specifically address the significance, if any, of the February 2011 opinion from Dr. R.B. relating the Veteran's PTSD to his dementia.

4. When the development requested has been completed, and the RO or the AMC has ensured compliance with the requested actions, these claims should again be reviewed and readjudicated by the RO or the AMC on the basis of the additional evidence.  If the benefits sought are not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate consideration.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHELLE KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



